Citation Nr: 0531943	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1956 to July 1965 
and from August 1965 to August 1976.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO) which, in pertinent part, denied service 
connection for diabetes mellitus.  

The December 2002 rating decision did not specifically 
address the veteran's claim for entitlement to a non-service 
connected pension, but the veteran was informed that he did 
not qualify for such a pension because his annual income 
exceeded the maximum limit by letter from the RO in January 
2003.  

The veteran was scheduled for a Board hearing at the RO, but 
withdrew his hearing request by a letter received at the RO 
in May 2005.  


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim 

2.  Diabetes mellitus was first diagnosed many years after 
service, and it is not shown to be etiologically related to 
service, to include as a result of herbicide exposure.  


CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
military service and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in September 2002 regarding his claim for 
service connection.  This letter informed the veteran of the 
type of information and evidence necessary to establish 
entitlement to service connection for diabetes mellitus, and 
specifically informed the veteran about providing evidence 
showing in-country service in Vietnam between January 9, 1962 
and May 7, 1975.  The statement of the case (SOC) issued in 
August 2003 and the supplemental SOC (SSOC) issued in April 
2005, served to further advise the veteran as to what 
evidence and information was lacking and why his service 
connection claim remained denied.  

With regard to elements (2) and (3), the September 2002 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
obtain evidence kept by VA and any other federal government 
agency, would request private treatment records if the 
veteran completed the necessary releases, and would request 
statements from persons having knowledge of the veteran's 
condition if he provided names and mailing addresses.  

With respect to element (4), the Court has held that failure 
to tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The September 2002 VCAA letter informed the veteran that he 
could send information or evidence himself rather than having 
VA request it on his behalf, and informed him where to send 
such evidence.  In addition, VA provided notice of the fourth 
element of the duty to notify by including the language of 
38 C.F.R. § 3.159(b) in the Pertinent Laws; Regulations; 
Rating Schedule Provisions section of the August 2003 SOC.  
The letter, in conjunction with the SOC, shows that the 
veteran was adequately advised to submit evidence pertinent 
to his claim for service connection.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  Some notice in this 
case was provided after the initial denial.  The Court has 
held that such delayed notice is generally not prejudicial to 
a claimant.  Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. 
App. Aug. 31, 2005); Mayfield v. Nicholson.  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before it reached the Board.  Thus, the 
veteran has received all required notice.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has associated the veteran's service medical records and 
service personnel records with the claims file.  Outpatient 
treatment reports from the Madigan Army Medical Center and 
the McChord Air Force Base Hospital were also associated with 
the claims file.  In a statement from the veteran received by 
the RO in March 2005, he indicated that there was no further 
evidence to be reviewed and that his claim should be 
processed with the evidence already associated with the 
claims file.  

The Board notes that the veteran has not been afforded a VA 
examination to evaluate his diabetes mellitus.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, as will be discussed in greater detail below, 
there is no competent evidence that diabetes mellitus was the 
result of herbicide exposure or might be related to any other 
injury or disease in service.  Thus, the Board finds that a 
VA examination to determine whether or not the veteran's 
diabetes mellitus is the result of herbicide exposure is not 
warranted.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4).    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses of diabetes in service.  

An outpatient treatment report from Madigan Army Medical 
Center indicates that the veteran was first diagnosed with 
diabetes mellitus in March 1994.  Further outpatient 
treatment reports from the McChord Air Force Base Hospital 
from October 1999 to October 2002 reveal continued treatment 
for diabetes mellitus.  

The veterans DD 214, certificate of honorable discharge shows 
that he was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  The Remarks section of 
the DD 214 notes that the veteran had service in Indochina 
but not in Korea or Vietnam.  

In September 2002 the RO made a request to the National 
Personnel Records Center (NPRC) to furnish the veteran's 
dates of service in Vietnam.  The response to this request 
indicated that there was no evidence in the veteran's file to 
substantiate any service in Vietnam.   

Based on the lack of evidence of diabetes mellitus in 
service, or of military service in Vietnam, the veteran was 
denied service connection for diabetes mellitus in the rating 
decision of December 2002.  

In his notice of disagreement (NOD) received in February 
2003, the veteran stated that he flew into Saigon for 2 hours 
in April 1969 on his way to Thailand.  He stated that he 
deplaned during that period in Saigon.  The veteran also 
reported that his first month's pay after this flight through 
Saigon included combat pay.

The veteran submitted a statement to the RO in March 2002 in 
which he reiterated that he should be entitled to service 
connection for diabetes mellitus on the basis of in-country 
service in Vietnam, and again referred to his combat pay.  
The veteran submitted with his statement a copy of a section 
of the VA Adjudication and Procedure Manual referring to 
presumptive service connection for diabetes mellitus on the 
basis of even a few hours in Vietnam during the Vietnam era.  
The veteran also included a copy of 38 C.F.R. § 3.313, 
regarding service in Vietnam.  

In his substantive appeal (Form 9) received at the RO in 
August 2003, the veteran again referred to stopping in 
Vietnam on his way to and from Thailand, stating that these 
stops occurred in April 1969 and February 1970.  He added 
that he was often flown from Thailand to various locations to 
do repairs and that these locations could have been in 
Vietnam.  

In June 2004, the RO requested a copy of the veteran's 
service personnel file.  This information was associated with 
the claims file.  Review of these records reveals that the 
veteran had service in Thailand from April 1970 to April 
1971.  There is no indication of any service in or travel to 
Vietnam.  There is also no record of the shuttle flight to 
and from Thailand with stops in Vietnam, nor is there a 
record of combat pay as referred to by the veteran.  

In a statement from the veteran received in March 2005, he 
indicated that he had no other evidence to submit regarding 
his claim.  

III.  Legal Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§  3.307(a)(6)(iii); 3.313.  
 
Diabetes mellitus is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it becomes manifest to a degree of 10 percent 
or more at any time after service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).   

Although, the veteran contends that he was in-country in 
Vietnam for a few hours on shuttle flights to and from 
Thailand, the service department records, show no such time 
in Vietnam.  

In-country service in Vietnam cannot be based on award of the 
Vietnam Service Medal or Republic of Vietnam Campaign Medal 
as those awards were not limited to service members serving 
in-country.  VA Adjudication and Procedure Manual, M21-1, 
Part III, Ch. 4, Par. 4.24(e) (July 1, 2004) (the veteran 
demonstrated knowledge of these provisions by submitting 
portions of the manual).  For the same reason, the receipt of 
combat pay to which the veteran refers would not be 
sufficient to verify that the veteran was in-country in 
Vietnam.  

While the veteran is competent to report visitation in 
Vietnam, the Board must weigh the veteran's reports against 
the service department's affirmative declaration that the 
veteran had no such service.  The veteran's recollections 
were reported many years after the events in question, and in 
conjunction with his claim for VA compensation.  His 
statements are less probative than objective records created 
proximate to the events in question.  Accordingly, the weight 
of the evidence is against a finding that the veteran served 
in-country in Vietnam.  There is thus no presumption of 
herbicide exposure and the veteran is not entitled to 
presumptive service connection for diabetes mellitus on the 
basis of herbicide exposure in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. §§ 3.307, 3.309.  

Because diabetes mellitus qualifies as a chronic disease 
under 38 C.F.R. § 3.309, the veteran will also be entitled to 
presumptive service connection if the disease becomes 
manifest to a degree of 10 percent within one year of 
termination of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3); 3.309 (a).  In this case, however, there is 
no evidence of a diagnosis of diabetes mellitus until March 
1994, approximately 18 years after termination of service.  
The Board, therefore, finds that the veteran is not entitled 
to presumptive service connection for diabetes mellitus as a 
chronic disease.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Failure to establish presumptive service connection based on 
herbicide exposure or diabetes mellitus as a chronic disease 
does not preclude the veteran from establishing direct 
service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).   

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

While there is evidence of current diabetes mellitus, there 
is no evidence of diabetes mellitus in service, nor is there 
is competent medical evidence of a nexus between an in-
service injury or disease and the veteran's diabetes 
mellitus, which was diagnosed approximately 18 years after 
separation from service.  Thus, the Board finds that the 
veteran is not entitled to direct service connection for 
diabetes mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application and the claim for service connection for diabetes 
mellitus, including as a result of herbicide exposure, must 
be denied on both a presumptive and direct basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for diabetes mellitus, 
including as a result of herbicide exposure, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


